1933 Act File No. 333-179562 1940 Act File No. 811-22668 ETF Series Solutions On behalf of ETF Series Solutions (the "Trust"), attached for filing are the XBRL exhibits for the AlphaClone Alternative Alpha ETF and The Zacks MLP ETF, each a series of the Trust, corresponding to the form of prospectus that was filed on May 31, 2012 for each series. The XBRL exhibits attached consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
